United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
SMALL BUSINESS ADMINISTRATION,
MARKETING DEPARTMENT,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1547
Issued: February 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2011 appellant filed a timely appeal from the February 28, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she is entitled to a
schedule award due to her accepted work injuries.
FACTUAL HISTORY
OWCP accepted that on August 17, 2005 appellant, then a 44-year-old marketing and
outreach specialist, sustained a neck sprain/strain, displacement of a cervical intervertebral disc
1

20 C.F.R. § 8101 et seq.

without myelopathy and degeneration of a cervical intervertebral disc when she was involved in
an automobile accident at work.2 On October 2, 2006 she underwent an anterior cervical
discectomy with decompression at C5-6 and fusion at C5-6 with allograft and instrumentation.
The procedures were authorized by OWCP.
On June 6, 2006 appellant filed a claim for a schedule award due to permanent partial
impairment incurred as a result of an accepted employment injury.
In a report dated January 16, 2008, Dr. David Weiss, an attending osteopath, provided an
evaluation of appellant’s permanent impairment under the standards of the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001). He concluded that appellant had a three percent permanent impairment of her left arm
due to pain and a six percent permanent impairment of her left leg, comprised of a three percent
impairment due to pain and a three percent impairment due to left calf atrophy.
In a May 15, 2008 decision, OWCP denied appellant’s schedule award claim finding that
she did not submit sufficient probative medical evidence to show that she sustained work-related
permanent impairment to a scheduled member of her body.
By letter dated May 19, 2008, appellant, through counsel, requested an oral hearing with
an OWCP hearing representative. An oral hearing was held on October 22, 2008 and on
December 9, 2008 the hearing representative set aside the May 15, 2008 decision and remanded
the case for additional development and issuance of a de novo decision. OWCP was directed to
send the January 16, 2008 report of Dr. Weiss to an OWCP medical adviser for evaluation.
On February 10, 2009 Dr. Henry J. Magliato, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, stated that he did not see any lumbar spine condition that
was accepted as work related, but indicated that it was possible that some long tract cervical
spine impingement on the cord could have caused appellant’s left calf atrophy. On May 4, 2009
Dr. Magliato indicated that OWCP could accept Dr. Weiss’ assessment, made on January 16,
2008, that appellant had a three percent impairment of her left arm under the standards of the
fifth edition of the A.M.A., Guides.
In a January 8, 2010 report, Dr. Weiss provided an assessment of appellant’s permanent
impairment under the standards of the sixth edition of the A.M.A., Guides. He concluded that
appellant had a four percent impairment of her left arm due to left shoulder impingement
syndrome under Table 15-5 on page 402 of the sixth edition of the A.M.A., Guides. Dr. Weiss
also found that appellant had a one percent impairment of her left leg to a left knee contusion
under Table 16-3 on page 509.3

2

On May 12, 2006 appellant filed a claim alleging that she sustained a new injury to her neck due to performing
her work duties over time. OWCP initially developed this claim under a different file number and accepted that
appellant sustained displacement of a cervical intervertebral disc without myelopathy and degeneration of a cervical
intervertebral disc. It then combined these records with the file created for the August 17, 2005 work injury.
3

Dr. Weiss used the examination findings from his January 16, 2008 report.

2

Due to the applicability of the sixth edition of the A.M.A., Guides, OWCP referred
appellant to Dr. Jeffrey F. Lakin, a Board-certified orthopedic surgeon, for a second opinion
examination and evaluation of her permanent impairment under this edition of the A.M.A.,
Guides. In a May 28, 2010 report, Dr. Lakin evaluated appellant’s permanent impairment under
Table 17-2 (Cervical Spine Regional Grid) on pages 564 through 566 of the sixth edition of the
A.M.A., Guides. He noted that appellant had a cervical disc herniation without radiculopathy
which fell under class 1 on this table. Dr. Lakin applied grade modifiers from Table 17-6
through 17-9 on pages 575 through 581 and concluded that appellant had a seven percent
permanent impairment of her whole person under the sixth edition of the A.M.A., Guides.
In a July 12, 2010 report, Dr. Magliato concluded that appellant did not have any workrelated permanent impairment of a scheduled member. He stated that the evaluations of the
physicians of record, including Dr. Weiss, did not show any objective cervical radiculopathy in
appellant’s left arm. Dr. Magliato noted that Dr. Lakin calculated seven percent impairment by
using the Cervical Spine Regional Grid for a cervical disc herniation without radiculopathy. He
stated, “However, these are whole person awards and not extremity awards. If radiculopathy
were present, he would have to use the Peripheral Nerve Impairment Tables to get a schedule
award. Since he found no radiculopathy, the [schedule award] would be [zero percent] for the
upper extremity.”
In an August 24, 2010 decision, OWCP denied appellant’s schedule award claim on the
grounds that the medical evidence did not support that appellant had work-related permanent
impairment of a scheduled member. It relied upon Dr. Magliato’s July 12, 2010 report in
reaching this determination.
Appellant requested a video hearing with an OWCP hearing representative. During the
December 16, 2010 hearing, counsel argued that the medical evidence showed that appellant had
a cervical radiculopathy which justified the finding of permanent impairment.
In a February 28, 2011 decision, OWCP’s hearing representative affirmed OWCP’s
August 24, 2010 decision again noting the probative value of the July 12, 2010 report of
Dr. Magliato.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of her claim, including that she sustained an injury in the performance of duty
as alleged and that an employment injury contributed to the permanent impairment for which
schedule award compensation is alleged.4
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
4

See Bobbie F. Cowart, 55 ECAB 476 (2004). In Cowart, the employee claimed entitlement to a schedule award
for permanent impairment of her left ear due to employment-related hearing loss. The Board determined that
appellant did not establish that an employment-related condition contributed to her hearing loss and, therefore, it
denied her claim for entitlement to a schedule award for the left ear.

3

physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.9 It is well established that in determining the amount of a
schedule award for a member of the body that sustained an employment-related permanent
impairment, preexisting impairments of the body are to be included.10 A schedule award is not
payable under section 8107 of FECA for an impairment of the whole person.11
ANALYSIS
OWCP accepted that on August 17, 2005 appellant sustained a neck sprain/strain,
displacement of a cervical intervertebral disc without myelopathy and degeneration of a cervical
intervertebral disc when she was involved in an automobile accident at work.12 It denied
appellant’s claim that she had permanent impairment of a scheduled member due to a workrelated condition.
The Board finds that OWCP properly relied on a July 12, 2010 report from Dr. Magliato,
a Board-certified orthopedic surgeon serving as an OWCP medical adviser. Dr. Magliato
concluded that appellant had no permanent impairment of a scheduled member under the sixth
5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

Id.

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of OWCP procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”
11

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

12

OWCP also accepted that in mid-2006 appellant sustained an occupational disease in the form of displacement
of a cervical intervertebral disc without myelopathy and degeneration of a cervical intervertebral disc.

4

edition of the A.M.A., Guides. He reviewed a May 28, 2010 assessment of Dr. Lakin, a Boardcertified orthopedic surgeon serving as an OWCP referral physician.13 Dr. Magliato noted that
Dr. Lakin did not provide a rating of impairment caused by a peripheral nerve deficit stemming
from the cervical area and moving into an arm because no such impairment had been established.
The Board notes that OWCP has not accepted that appellant had a work-related cervical injury
which caused any radiculopathy in her arms. OWCP accepted displacement of a cervical
intervertebral disc without myelopathy.14 In evaluating Dr. Lakin’s report, Dr. Magliato properly
noted that a schedule award was not payable under FECA for an impairment of the whole person.15
For these reasons, Dr. Magliato properly concluded that appellant did not have permanent
impairment of a scheduled member under the sixth edition of the A.M.A., Guides.
On appeal, counsel asserted that the opinion of Dr. Magliato conflicted with the opinion
of Dr. Weiss as expressed in his January 8, 2010 report. Although Dr. Weiss found a four
percent impairment of appellant’s left arm and a one percent impairment of her left leg under the
sixth edition of the A.M.A., Guides, these ratings were based on conditions not accepted as work
related, i.e., left shoulder impingement syndrome and left knee contusion. The January 8, 2010
report is of limited probative value. Appellant has not submitted medical evidence to establish
permanent impairment due to her accepted work injuries.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she is
entitled to a schedule award due to her accepted work injuries.

13

In his May 28, 2010 report, Dr. Lakin evaluated appellant’s permanent impairment under Table 17-2 (Cervical
Spine Regional Grid) on pages 564 through 566 of the sixth edition of the A.M.A., Guides. He noted that appellant
had a cervical disc herniation without radiculopathy which fell under class 1 on this table and concluded that
appellant had a seven percent permanent impairment of her whole person under the sixth edition of the A.M.A.,
Guides. The Board notes that the sixth edition of the A.M.A., Guides became effective on May 1, 2009. See supra
note 9.
14

Moreover, the medical record does not reflect that appellant had a preexisting impairment in her arms. See
supra note 10. In any event, where a claimant has not demonstrated any permanent impairment caused by the
accepted occupational exposure, the claim is not ripe for consideration of any preexisting impairment. Thomas P.
Lavin, 57 ECAB 353 (2006).
15

See supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 6, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

